Exhibit 10.1.2
SUBSIDIARY GUARANTY AGREEMENT
     THIS SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated as of April 20,
2009, by and among WALTER INVESTMENT MANAGEMENT CORP., a Maryland corporation
(the “Borrower”), each of the subsidiaries of the Borrower listed on Schedule I
hereto (each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (the “Administrative Agent”) for the benefit of itself and
the several banks and other financial institutions (the “Lenders”) from time to
time party to the Revolving Credit Agreement, dated as of the date hereof, by
and among the Borrower, the several banks and other financial institutions from
time to time party thereto (the “Lenders”), the Administrative Agent, and
SunTrust Bank, as Issuing Bank and as Swingline Lender (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall the
meanings assigned to such terms in the Credit Agreement).
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
establish a revolving credit facility in favor of the Borrower;
     WHEREAS, each of the Guarantors is a direct or indirect Subsidiary of the
Borrower and will derive substantial benefit from the making of Loans by the
Lenders and the issuance of Letters of Credit by the Issuing Bank; and
     WHEREAS, it is a condition precedent to the obligations of the
Administrative Agent, the Issuing Bank, the Swingline Lender, and the Lenders
under the Credit Agreement that each Guarantor execute and deliver to the
Administrative Agent a Subsidiary Guaranty Agreement in the form hereof, and
each Guarantor wishes to fulfill said condition precedent;
     NOW, THEREFORE, in order to induce Lenders to extend the Loans and the
Issuing Bank to issue Letters of Credit and to make the financial accommodations
as provided for in the Credit Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Administrative Agent and the Lenders under the





--------------------------------------------------------------------------------



 



Credit Agreement and the other Loan Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents; and (iii) the due and punctual payment and performance of all
obligations of the Borrower, monetary or otherwise, arising under any Hedging
Transaction incurred to limit interest rate or fee fluctuation with respect to
the Loans and Letters of Credit entered into with a counterparty that was a
Lender or an Affiliate of a Lender at the time such Hedging Transaction was
entered into (each such person a “Specified Hedge Provider”; the Administrative
Agent, the Lenders and the Specified Hedge Providers, collectively, the
“Guaranteed Parties” and each individually a “Guaranteed Party”) (all the
monetary and other obligations referred to in the preceding clauses (i) through
(iii) being collectively called the “Guaranteed Obligations”). Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from such Guarantor, and
that such Guarantor will remain bound upon its guarantee notwithstanding any
extension or renewal of any Guaranteed Obligations.
     Section 2. Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment or protest to, demand of or
payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against the Borrower or any other Guarantor
under the provisions of the Credit Agreement, any other Loan Document or
otherwise, (ii) the failure of any Guaranteed Party to assert any claim or
demand or to enforce or exercise any right or remedy against the Borrower or any
other Guarantor under the provisions or any instruments, agreements or documents
executed in connection with any Hedging Transaction incurred to limit interest
rate or fee fluctuation with respect to the Loans and Letters of Credit entered
into with a Specified Hedge Provider (each such document, a “Hedging Document”),
(iii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, this Agreement, any other Loan Document, any
Hedging Document, any guarantee or any other agreement, including with respect
to any other Guarantor under this Agreement, or (iv) the failure to perfect any
security interest in, or the release of, any of the security held by or on
behalf of the Administrative Agent or any Guaranteed Party.
     Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Guaranteed Party to any of the security held for payment of the
Guaranteed Obligations or to any balance of any deposit account or credit on the
books of the Administrative Agent or any Guaranteed Party in favor of the
Borrower or any other Person.
     Section 4. No Discharge or Diminishment of Guarantee. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Guaranteed Party to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document, any
Hedging Document or any other agreement, by any waiver or modification of any
provision of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations, or by any other act
or omission that may or might in any manner or to the extent vary the risk of
any Guarantor or that would otherwise operate as a discharge of each Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of all the Obligations).

2



--------------------------------------------------------------------------------



 



     Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. The Administrative Agent and the
Guaranteed Parties may, at their election, foreclose on any security held by one
or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with any other
Loan Party or any other guarantor, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully, finally and indefeasibly paid in cash. Pursuant to
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against the Borrower or any other Guarantor or
guarantor, as the case may be, or any security.
     Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Guaranteed Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Administrative Agent for the
benefit of the Guaranteed Parties in cash the amount of such unpaid Obligation.
Upon payment by any Guarantor of any sums to the Administrative Agent, all
rights of such Guarantor against any Loan Party arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Guaranteed Obligations. In
addition, any indebtedness of any Loan Party (other than that set forth on
Schedule 7.1 to the Credit Agreement and in effect on the Closing Date) now or
hereafter held by any Guarantor is hereby subordinated in right of payment to
the prior payment in full in cash of the Guaranteed Obligations; provided,
however, that if no Default or Event of Default has occurred and is continuing,
payment of such indebtedness may be made as permitted under the Credit
Agreement. If any amount shall erroneously be paid to any Guarantor on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of any Loan Party, such amount shall be held in
trust for the benefit of the Administrative Agent and the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
     Section 7. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of other Loan Parties’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the Guaranteed Parties will have any duty to advise any
of the Guarantors of information known to it or any of them regarding such
circumstances or risks.
     Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment and (b) in the event any assets of any Guarantor
shall be sold to satisfy a claim of any Guaranteed Party under this Agreement,
the Borrower shall indemnify such Guarantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

3



--------------------------------------------------------------------------------



 



     Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Guaranteed Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 8, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 21, the date of the Supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 9 shall be subrogated to the rights
of such Claiming Guarantor under Section 8 to the extent of such payment.
     Section 10. Subordination. Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Section 8 and Section 9 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations; provided, however, that if no Default or
Event of Default has occurred and is continuing, payment with respect to such
rights may be made as permitted under the Credit Agreement. No failure on the
part of the Borrower or any Guarantor to make the payments required under
applicable law or otherwise shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
     Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.
     Section 12. Termination. The guarantees made hereunder (i) shall terminate
when all the Guaranteed Obligations (other than those Guaranteed Obligations
relating to the Hedging Obligations) have been paid in full in cash and the
Lenders have no further commitment to lend under the Credit Agreement, the LC
Exposure has been reduced to zero and the Issuing Bank has no further obligation
to issue Letters of Credit under the Credit Agreement and (ii) shall continue to
be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any Obligation is rescinded or must otherwise be restored
by any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In connection with the foregoing, the
Administrative Agent shall execute and deliver to such Guarantor or Guarantor’s
designee, at such Guarantor’s expense, any documents or instruments, without
representation or recourse, which such Guarantor shall reasonably request from
time to time to evidence such termination and release.
     Section 13. Binding Effect; Several Agreement; Assignments. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Guaranteed Parties, and their respective successors and assigns, except that no
Guarantor shall have the right to assign its rights or obligations hereunder or
any interest herein (and any such attempted

4



--------------------------------------------------------------------------------



 



assignment shall be void). If all of the capital stock of a Guarantor is sold,
transferred or otherwise disposed of pursuant to a transaction permitted by the
Credit Agreement, such Guarantor shall be released from its obligations under
this Agreement without further action. This Agreement shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
     Section 14. Waivers; Amendment.
     (a) No failure or delay of the Administrative Agent of any kind in
exercising any power, right or remedy hereunder and no course of dealing between
any Guarantor on the one hand the and Administrative Agent or any holder of any
Note on the other hand shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or remedy hereunder, under any
other Loan Document or under any Hedging Document, or any abandonment or
discontinuance of steps to enforce such a power, right or remedy, preclude any
other or further exercise thereof or the exercise of any other power, right or
remedy. The rights and of the Administrative Agent hereunder and of the
Guaranteed Parties under the other Loan Documents and the Hedging Documents, as
applicable, are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) below, and then
such waiver and consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice in similar or other
circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
     Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.
     Section 16. Severability. Any provision of this Agreement held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement. This Agreement constitutes the entire agreement among the parties
hereto regarding the subject matters hereof and supersedes all prior agreements
and understandings, oral or written, regarding such subject matter.
     Section 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.4 of the Credit Agreement shall be applicable to this Agreement.

5



--------------------------------------------------------------------------------



 



     Section 19. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be construed in accordance with and be governed by
the law of the State of New York.
     (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
courts located within the Southern district in the State of New York, and of the
Supreme Court of the State of New York sitting in New York county and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, any other Loan Document or any Hedging Document or
the transactions contemplated hereby or thereby, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by applicable law, such Federal court. Each Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Issuing Bank or any Guaranteed Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Guarantor or its properties in the courts of any jurisdiction.
     (c) Each Guarantor irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
     (d) Each Guarantor irrevocably consents to the service of process in the
manner provided for notices in Section 10.1 of the Credit Agreement. Nothing in
this Agreement will affect the right of the Administrative Agent or any
Guaranteed Party to serve process in any other manner permitted by law.
     Section 20. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY HEDGING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE HEDGING
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     Section 21. Additional Guarantors. Upon execution and delivery after the
date hereof by the Administrative Agent and such Subsidiary of an instrument in
the form of Annex 1, each Subsidiary that is required to become a party to this
Agreement pursuant to Section 5.12 of the Credit Agreement shall become a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein. The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

6



--------------------------------------------------------------------------------



 



     Section 22. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Guaranteed Party
to or for the credit or the account of any Guarantor against any or all the
obligations of such Guarantor now or hereafter existing under this Agreement,
the other Loan Documents and the Hedging Documents held by such Guaranteed
Party, irrespective of whether or not such Person shall have made any demand
under this Agreement, any other Loan Document or any Hedging Document and
although such obligations may be unmatured. The rights of each Guaranteed Party
under this Section 22 are in addition to other rights and remedies (including
other rights of setoff) that such Guaranteed Party may have.
     Section 23. Savings Clause.
     (a) It is the intent of each Guarantor and the Administrative Agent that
each Guarantor’s maximum obligations hereunder shall be, but not in excess of:
     (i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Guaranteed Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or
     (ii) in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Guaranteed Parties) to be avoidable
or unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or
     (iii) in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Guaranteed Parties) to be avoidable or unenforceable against such
Guarantor under such law, statute or regulation including, without limitation,
any state fraudulent transfer or fraudulent conveyance act or statute applied in
any such case or proceeding.
     (b) The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Guaranteed Parties) as may be
determined in any case or proceeding shall hereinafter be referred to as the
“Avoidance Provisions”. To the extent set forth in Section 23(a)(i), (ii), and
(iii), but only to the extent that the Guaranteed Obligations would otherwise be
subject to avoidance or found unenforceable under the Avoidance Provisions, if
any Guarantor is not deemed to have received valuable consideration, fair value
or reasonably equivalent value for the Guaranteed Obligations, or if the
Guaranteed Obligations would render such Guarantor insolvent, or leave such
Guarantor with an unreasonably small capital to conduct its business, or cause
such Guarantor to have incurred debts (or to

7



--------------------------------------------------------------------------------



 



have intended to have incurred debts) beyond its ability to pay such debts as
they mature, in each case as of the time any of the Guaranteed Obligations are
deemed to have been incurred under the Avoidance Provisions and after giving
effect to the contribution by such Guarantor, the maximum Guaranteed Obligations
for which such Guarantor shall be liable hereunder shall be reduced to that
amount which, after giving effect thereto, would not cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Administrative
Agent or the Guaranteed Parties), as so reduced, to be subject to avoidance or
unenforceability under the Avoidance Provisions.
     (c) This Section 23 is intended solely to preserve the rights of the
Administrative Agent and the Guaranteed Parties hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 23 as against the Administrative Agent or Guaranteed Parties that would
not otherwise be available to such Person under the Avoidance Provisions.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            EACH OF THE SUBSIDIARIES LISTED
ON SCHEDULE I HERETO
      By:   /s/ Stuart Boyd          Name:   Stuart Boyd        Title:  
Secretary        WALTER INVESTMENT MANAGEMENT
CORP.
      By:   /s/ Stuart Boyd          Name:   Stuart Boyd        Title:  
Secretary     

          SUNTRUST BANK, as
Administrative Agent
    By:   /s/ Steven A. Deily          Name:   Steven A. Deily        Title:  
Managing Director     

